Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The following Office action in response to communications received June 10, 2022. Claims 1, 7 and 10-12 have been amended. Therefore, claims 1, 7 and 10-12 are pending and addressed below.
Applicant’s amendments to the claims are not sufficient to overcome the rejections set forth in the previous office action dated May 16, 2022.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 7 and 10-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Based upon consideration of all of the relevant factors with respect to the claims as a whole, the claims are directed to non-statutory subject matter which do not include additional elements that are sufficient to amount to significantly more than the judicial exception because of the following analysis:
Independent Claim(s) 1 and 11-12 are directed to enable processing to suitably recommend, among a plurality of functional materials or bacteria including one or more lactic acid bacteria that make differences in effect among individuals, appropriate ones suiting a user for each of a plurality of users. The claim(s) recite(s) acquire user information; present information about a functional material to the user, the functional material having a function to provide an added value to food by one or more lactic acid bacteria; and classify a plurality of users having similar patterns of into groups based on information about an intestinal bacterial flora into the same group using a degree of similarity of the intestinal bacterial flora:, wherein acquire first feedback information representing an evaluation for the functional material previously done by the user; acquire second feedback information representing an evaluation for the functional material done by a test member who is classified into a same group as the user; determine whether the test member does or does not experience a change for better due to intake of the functional material; respond to a determination that the test member does not experience a change for better due to intake of the functional material by increasing a probability of presenting the functional material to all users classified into a group to which the test member belongs; and respond to a determination that the test member does not experience a change for better due to intake of the functional material by decreasing a probability of presenting the functional material to all the users classified into the group to which the test member belongs.
The limitations of “acquire user information; present information about a functional material to the user, the functional material having a function to provide an added value to food by one or more lactic acid bacteria; and classify a plurality of users having similar patterns of into groups based on information about an intestinal bacterial flora into the same group using a degree of similarity of the intestinal bacterial flora:, wherein acquire first feedback information representing an evaluation for the functional material previously done by the user; acquire second feedback information representing an evaluation for the functional material done by a test member who is classified into a same group as the user; present the information about the functional material to the user based on the first feedback information and the second feedback information; determine whether the test member does or does not experience a change for better due to intake of the functional material; respond to a determination that the test member does not experience a change for better due to intake of the functional material by increasing a probability of presenting the functional material to all users classified into a group to which the test member belongs; and respond to a determination that the test member does not experience a change for better due to intake of the functional material by decreasing a probability of presenting the functional material to all the users classified into the group to which the test member belongs,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “computer, hardware-processor, memory” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “computer” language, “acquiring” in the context of this claim encompasses the user manually acquires user information. Similarly, the a presenting information about a functional material including one or more lactic acid bacteria to the user, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of using the “computer, hardware-processor, memory” to perform all of the “acquire user information; present information about a functional material to the user, the functional material having a function to provide an added value to food by one or more lactic acid bacteria; and classify a plurality of users having similar patterns of into groups based on information about an intestinal bacterial flora into the same group using a degree of similarity of the intestinal bacterial flora:, wherein acquire first feedback information representing an evaluation for the functional material previously done by the user; acquire second feedback information representing an evaluation for the functional material done by a test member who is classified into a same group as the user; present the information about the functional material to the user based on the first feedback information and the second feedback information; determine whether the test member does or does not experience a change for better due to intake of the functional material; respond to a determination that the test member does not experience a change for better due to intake of the functional material by increasing a probability of presenting the functional material to all users classified into a group to which the test member belongs; and respond to a determination that the test member does not experience a change for better due to intake of the functional material by decreasing a probability of presenting the functional material to all the users classified into the group to which the test member belongs.” steps. The “computer, hardware-processor, memory” are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of executing computer-executable instructions for implementing the specified logical function(s)) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Claims 1, 11 and 12 have additional limitations (i.e. computer, hardware-processor, memory). Looking to the specifications, these components are described at a high level of generality (¶ 220, the computer may be a computer embedded in dedicated hardware. Moreover, the computer may be a computer, for example, a general-purpose personal computer capable of executing various functions by installing various programs). The use of a general purpose computer, taken alone, does not impose any meaningful limitation on the computer implementation of the abstract idea, so it does not amount to significantly more than the abstract idea. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements individually. The combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology and their collective functions merely provide a conventional computer implementation of the abstract idea. Furthermore, the additional elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than a recitation of generally linking the abstract idea to a particular technological environment or field of use, as the courts have found in Parker v. Flook; similarly, the current invention merely limits the claimed calculations (i.e., transferring funds) to the healthcare industry which does not impose meaningful limits on the scope of the claim. Therefore, there are no limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception.
Dependent claims 7 and 10 include all the limitations of the parent claims and are directed to the same abstract idea as discussed above and incorporated herein. Although the dependent claims add additional limitations, they only serve to further limit the abstract idea by reciting limitations on what the information is and how it is received and used. These information characteristics do not change the fundamental analogy to the abstract idea grouping of “Mental Processes” and, when viewed individually or as a whole, they do not add anything substantial beyond the abstract idea. Furthermore, the combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology. Therefore, the claims when taken as a whole are ineligible for the same reasons as the independent claims.
Claims 1, 7 and 10-12 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more. cordial

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1, 7 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over et al. Patent No.: US 5471382 to Tallman in view of Pub. No.: US 20130195823 to Scatizzi in view of Pub. No.: US 20090083067 to Freeland et al. in view of Pub. No.: US 20100331641 A1 to Bangera et al.

As per CLAIM 1, Tallman et al. teaches an apparatus comprising:
-- a computer and a memory that stores computer-executable instructions which when executed by the computer cause the computer to (see at least Tallman et al. Col 3 || 47-54, Claims 1 and 24; … computer 13 has an input device 21 and a display 23 for user interaction…; …receive answers from the input means, present further questions to the display based on the answers, receive further answers from the input means, assess the patient's level of medical risk…):
-- acquire user information (see at least Tallman et al. Col 3 || 47-54, Claims 1 and 24; … computer 13 has an input device 21 and a display 23 for user interaction…; …receive answers from the input means, present further questions to the display based on the answers, receive further answers from the input means, assess the patient's level of medical risk…);
-- present information about a functional material to the user, the functional material having a function to provide an added value to food (see at least Tallman et al. Col 3 || 47-54, Claims 1 and 24; … computer 13 has an input device 21 and a display 23 for user interaction…); and 
-- classify a plurality of users having similar patterns into the same group using a degree of similarity (see at least Tallman et al. Col 3 || 47-54, Claims 1 and 24; categorize the patient either as having a sufficiently low post-test probability of an illness or injury under consideration so as not to justify further medical provider care or as not having a sufficiently low post-test probability of an illness or injury under consideration so as to eliminate possible need for further medical provider care);
-- acquire first feedback information representing an evaluation for the functional material previously done by the user (see at least Tallman et al. Col 6 || 23-32, when it is determined that the problem has been resolved safely, feedback and analysis to the NMS 11 is provided);
-- acquire second feedback information representing an evaluation for the functional material done by a test member who is classified into a same group as the user (see at least Tallman et al. Col 6 || 23-32, when it is determined that the problem has been resolved safely, feedback and analysis to the NMS 11 is provided); and
-- present the information about the functional material to the user based on the first feedback information and the second feedback information (see at least Tallman et al. Col 6 || 23-32, when it is determined that the problem has been resolved safely, feedback and analysis to the NMS 11 is provided); and 
-- determine whether the test member does or does not experience a change for better due to intake of the functional material (see at least Tallman et al. Col 3 || 47-54, Claims 1 and 24; … computer 13 has an input device 21 and a display 23 for user interaction…; …receive answers from the input means, present further questions to the display based on the answers, receive further answers from the input means, assess the patient's level of medical risk…).
Tallman et al. fail to explicitly teach:
	-- including by one or more lactic acid bacteria; and
-- based on information about an intestinal bacterial flora;
-- respond to a determination that the test member does not experience a change for better due to intake of the functional material by increasing a probability of presenting the functional material to all users classified into a group to which the test member belongs; and
-- respond to a determination that the test member does not experience a change for better due to intake of the functional material by decreasing a probability of presenting the functional material to all the users classified into the group to which the test member belongs.
	Scatizzi teaches an increase in data pointing to an involvement of intestinal bacterial flora in the pathogenesis of colic.  Recent experimental studies seem to suggest that an alteration of the microbial environment of babies affected by colic could cause a dysregulation of intestinal motor function and an increase in the production of gas, which, by resulting in excessive flatulence, represents one of the classic symptoms of the disorder (see paragraph 3).
	Therefore it would have been obvious to a person of ordinary skill in the art at the time the invention was made to include systems/methods as taught by reference Scatizzi within the systems/methods as taught by reference Tallman et al. with the motivation of providing compositions are effective in preventing bacterial infections and curbing gastrointestinal symptoms and disorders, colic and flatulence (see Scatizzi paragraph 25).
Tallman et al. and Scatizzi fail to explicitly teach:
-- including by one or more lactic acid bacteria;
-- respond to a determination that the test member does not experience a change for better due to intake of the functional material by increasing a probability of presenting the functional material to all users classified into a group to which the test member belongs; and
-- respond to a determination that the test member does not experience a change for better due to intake of the functional material by decreasing a probability of presenting the functional material to all the users classified into the group to which the test member belongs.
Freeland et al. teaches in one embodiment of the invention, the health care product (whether gastrointestinal health care product or otherwise) comprises a bacterial microorganism, for example a probiotic.  Preferably, the bacterial microorganism is a lactic acid bacteria (see Freeland et al. paragraph 50).
Therefore it would have been obvious to a person of ordinary skill in the art at the time the invention was made to include systems/methods as taught by reference Freeland et al. with the systems/methods as taught by references Tallman et al. and Scatizzi with the motivation of providing selection indicia for selection of a health care product and providing corresponding product indicia such that a user can select an appropriate health care product (see Freeland et al. paragraph 2).
Tallman et al., Scatizzi and Freeland et al. fail to explicitly teach:
-- respond to a determination that the test member does not experience a change for better due to intake of the functional material by increasing a probability of presenting the functional material to all users classified into a group to which the test member belongs; and
-- respond to a determination that the test member does not experience a change for better due to intake of the functional material by decreasing a probability of presenting the functional material to all the users classified into the group to which the test member belongs.
Bangera et al. teaches it is envisioned that the one or more interventions relating to gastrointestinal microbes associated with directing the individual profile for the first time to approximate or be closer to the standard profile may be determined by calculating, on a computing device, the relative differences between the individual profile for the first time and the standard profile, then indicating which differences may be amenable to specific interventions. For example, an intervention may include one or more specific antibiotic, antifungal or chemical agents predicted to selectively reduce the population of a group or subset of microbes. In some embodiments, a combination of the selective increase and the selective decrease of microbial groups or classes may be indicated (see Bangera et al. paragraph 49).
Therefore it would have been obvious to a person of ordinary skill in the art at the time the invention was made to include systems/methods as taught by reference Bangera et al. with the systems/methods as taught by references Tallman et al., Scatizzi and Freeland et al. with the motivation of providing a system that continuously monitors profiles including parameters of patient health, and calculates and lists differences in comparison to a reference profile, thereby the system may indicate a need for treatment and recommend the dispensation of a treatment (see Bangera et al. paragraph 70).

As per CLAIM 7, Tallman et al., Scatizzi, Freeland et al. and Bangera et al. teach the apparatus according to claim 1, wherein when implemented the program acquires an objective of the user to take in the functional material, and

-- the information about the functional material sent to the user is changed in accordance with the acquired objective (see at least Tallman et al. Col 3 || 47-54, Claims 1 and 24).
The obviousness of combining the teachings of Tallman et al., Scatizzi, Freeland et al. and Bangera et al. are discussed in the rejection of claim 1, and incorporated herein.

As per CLAIM 10, Tallman et al., Scatizzi, Freeland et al. and Bangera et al. teach the information processing apparatus according to claim 1, wherein the functional material includes one or more lactic acid bacteria (see Scatizzi paragraph 3). 
The obviousness of combining the teachings of Tallman et al., Scatizzi, Freeland et al. and Bangera et al. are discussed in the rejection of claim 1, and incorporated herein.

As per CLAIM 11, Claim 11 is/are directed to a non-transitory computer readable storage medium storing a program. Claim 11 recites the same or substantially similar limitations as those addressed above for Claim 1 taught by Tallman et al., Scatizzi, Freeland et al. and Bangera et al. Claim 11 is therefore rejected for the same reasons as set forth above for Claim 1 respectively. 

As per CLAIM 12, Claim 12 is/are directed to a non-transitory computer readable storage medium storing a program. Claim 12 recites the same or substantially similar limitations as those addressed above for Claim 1 taught by Tallman et al., Scatizzi, Freeland et al. and Bangera et al. Claim 12 is therefore rejected for the same reasons as set forth above for Claim 1 respectively. 

Response to Arguments
Applicant’s arguments filed June 10, 2022 have been fully considered but they are not persuasive. In the remarks applicant argues:
(1) Accordingly, Applicant respectfully submits the pending claims recite additional elements that integrate the exception into a practical application of that exception, and so are eligible at Prong Two of revised Step 2A.
(2) That is, as described above, Bangera pertains to presenting the user with one or more specific antibiotic, antifungal or chemical agents in order to bring the individual profile of gastrointestinal microbes closer to the standard profile, corresponding to the profile of the test member in the present invention.
In contrast, the present invention predicts the effect of functional materials without the need for all users to take in the functional materials by classifying a plurality of users into groups based on information on the intestinal bacterial flora, such that only a representative test user of each group needs to take in the functional material, with the test results of the representative user being used to efficiently predict the effect of functional materials for the other users.
Accordingly, the operation of Bangera differs in kind from that of the present invention, which is utterly unconcerned with how close (or not) a user’s individual profile is to a standard profile. As discussed in MPEP §2143.01(VJ), if a proposed combination of prior art would change the principle of operation of the prior art invention being modified, then the teachings of the references cannot render the claims prima facie obvious.
Moreover, in any event, the cited references to Tallman, Scatizzi, Freeland and Bangera each fail to teach or suggest the following claimed features noted below:
(a) determining whether the test member does or does not experience a change for a better due to intake of the functional material (claim 1, lines 18-19);
(b) responding to a determination that the test member experiences a change for a better due to intake of the functional material by increasing a probability of presenting the functional material to all users classified into a group to which the test member belongs (claim 1, lines 20-24); and
(c) responding to a determination that the test member does not experiences a change for a better due to intake of the functional material by decreasing a probability of presenting the functional material to all the users classified into the group to which the test member belongs (claim 1, lines 25-28).
Accordingly, for all the foregoing reasons, Applicant respectfully submits this rejection is overcome and withdrawal thereof is respectfully requested.

In response to argument (1), Examiner respectfully disagrees. Applicant's remarks appear to rely on features which had not been entered prior to the present communication. Other arguments merely rehash issues addressed in the Non-Final Rejection mailed 5/16/2022, and incorporated herein. 
Each and every step in independent claim can be performed without computer implementation which supports the 101 rejection given. For example, a person can manually acquire user information, present acquired information, classify/group similar users, acquire unlimited amounts of feedback, determine any changes good/positive or bad/negative by one or more users and providing a response on user(s) condition. Executing the above limitations by using a computer with executable instructions my make the process quicker, however the claimed techniques that are inherently associated with and dependent on artificial intelligence, machine learning, or neural networks are simply ways to make the analysis more efficient by using at least artificial intelligence (e.g. computer) to do what they are made to do with no technological improvement.
In response to argument (2), Examiner respectfully disagrees. As cited, Tallman et al. teaches at Col 3 || 47-54, Claims 1 and 24; … computer 13 has an input device 21 and a display 23 for user interaction…; …receive answers from the input means (e.g. do you feel like you’ve experienced a change? Y/N), present further questions to the display based on the answers, receive further answers from the input means, assess the patient's level of medical risk…). As taught in Applicant Specification paragraph 220, “The computer may be a computer embedded in dedicated hardware. Moreover, the computer may be a computer, for example, a general-purpose personal computer capable of executing various functions by installing various programs.” The “determining whether the test member does or does not experience a change for a better due to intake of the functional material” can be determined by a simple Q&A. Nothing in the specification teaches otherwise. Applicant Specification paragraph 47, teaches that the user U inputs answers to the questionnaire by operating the user terminal 2 while viewing the questionnaire form screen. Information indicating answers to the questionnaire input as described above will be called "user information" below. Incidentally, the user information may contain information about the intestinal bacterial flora of the user U including the degree of similarity of the intestinal bacterial flora shown in answers to the questionnaire (hereinafter, called "intestinal bacterial flora information").
Bangera et a. teaches in paragraph 48, a standard profile, a standard profile may be an idealized profile based on information from a group of individuals. A standard profile may be extrapolated based on information from a group of individuals of the same or similar ethnic group, age, medical history, gender, national origin, or genomic status. As taught with examples, said profiles are groupings based on designer choice. Bangera et al. teaches it is envisioned that the one or more interventions (e.g. one or more specific antibiotic, antifungal or chemical agents predicted to selectively reduce the population of a group or subset of microbes) relating to gastrointestinal microbes associated with directing the individual profile for the first time to approximate or be closer to the standard profile (e.g. change for better) may be determined by calculating, on a computing device, the relative differences between the individual profile for the first time and the standard profile, then indicating which differences may be amenable if there is no change for better based on the specific interventions. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Pub. No.: US 10776453 B2 to Fallon et al.; This disclosure is directed to systems and methods, including computer-implemented systems and methods, to facilitate one or more of the following: diagnosis of disease; baseline and progression of disease staging; data gathering (e.g., biochemical, physical, neurological, and cognitive data gathering), including remote data gathering; monitoring, including remote monitoring; and treatment of patients suffering from or suspected of suffering from one or more of Parkinson's disease (PD) movement disorders, neurological diseases, and chronic pain.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD B WINSTON III whose telephone number is (571)270-7780. The examiner can normally be reached M-F 1030 to 1830.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.B.W/             Examiner, Art Unit 3626   


/ROBERT W MORGAN/             Supervisory Patent Examiner, Art Unit 3626